Appeal of JOHN H. WOOD CO.John H. Wood Co. v. CommissionerDocket No. 2254.United States Board of Tax Appeals1 B.T.A. 1098; 1925 BTA LEXIS 2669; May 5, 1925, decided Submitted April 16, 1925.  *2669 D. V. Johnston, C.P.A., for the taxpayer.  Willis D. Nance, Esq., for the Commissioner.  *1099  Before GRAUPNER, TRAMMELL, and GREEN.  This appeal is from a deficiency in tax in the amount of $563.95 for the years 1919 and 1920.  The Commissioner, in auditing the incometax returns of this taxpayer for the years involved, excluded from invested capital a claimed item of good will on the ground that it was not shown to have the value attributed to it by the taxpayer.  The taxpayer asserts that it was allowed to include this item in its invested capital for 1917 and 1918 and, therefore, it should be allowed to do so for 1919 and 1920.  From the pleadings and the documentary evidence admitted at the hearing the Board makes the following FINDINGS OF FACT.  On June 5, 1905, John H. Wood purchased the drug business then being operated by Donaldson Marshall at Philadelphia, Pa., under the trade name of D. Marshall and Company.  By articles of agreement dated March 12, 1906, John H. Wood and Joseph Cave formed a copartnership for the purpose of carrying on a wholesale and retail drug business and the manufacture and sale of toilet articles, perfumes, and pharmaceutical*2670  and other specialties.  This partnership was dissolved on October 1, 1913, by a written agreement under which the manufacturing business was taken over by Cave and the retail and jobbing business by Wood.  At some later date, not shown by the record, the taxpayer corporation was formed, and an item of $13,825.90 was entered in its asset accounts as good will.  DECISION.  The determination of the Commissioner is approved.  No satisfactory evidence was introduced to show that the good will carried on the taxpayer's books had an actual cash value, as required by section 326 of the Revenue Act of 1918, in order that good will may be included in invested capital.